DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 11/09/2021, the following has occurred: Claim(s) 16-17 and 34 have been amended. 
Claim(s) 16-34 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “combined beam property” recited in claims 16, 18-29, and 32 is interpreted by the examiner to mean –any arbitrary parameter of the combined energy beam where the adjustment/control of parameter can occur to the combined beam or the individual beams prior to combining--.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Modulation unit in claim 16, 24-26, 28-29, and 31-32. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 11 “modulation unit being built as or comprising at least one diffractive optical element”
Focusing unit in claim 30-31. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 38 “focusing unit, such as a so-called z-shifter, for example a beam expander.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the structural parameter of the modulation unit comprises a lattice constant of the modulation unit.” It is unclear to the examiner what kind of structure would have a structural parameter that includes a lattice constant. The specification par. 11 states that “two irradiation elements, can be influenced via the modulation unit, in particular via the adjustment of at least one parameter, such as a structural parameter, for example the lattice constant, of the modulation unit.” Here it refers to the lattice constant as a structural parameter which can be adjusted. It is, however, unclear what structural part of the modulation unit has a lattice constant. 
Perret US 20160082668). For the purpose of examination, the “lattice constant” will be interpreted as –any structural parameter which can be adjusted--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16-32 and 34 is/are rejected under 35 U.S.C. 102a (1)/(2) as being anticipated by DeMuth et al. (US 20180326663). 
Regarding claim 16, DeMuth discloses an apparatus (additive manufacturing system 100) for additively manufacturing three-dimensional objects comprising: an irradiation device (energy source 112 can have multiple energy beams, Fig. 1A, par. 32) adapted to generate at least two coherent energy beams; and 
a modulation unit (beam shaping optics 114 and energy patterning unit 116 both modifies the multiple laser beams, par. 30) comprising a diffractive optical element (114 can 
wherein the modulation unit is further configured to adjust at least one combined beam property of the combined energy beam (beam shaping optics 114 can be used to focus, combine, reflect, homogenize one or more energy beams, par. 40; energy patterning unit 116 receives the single beam and transfers a 2D pattern to the combined beam, par. 30), 
wherein the modulation unit is adapted to adjust the at least one combined beam property via adjusting at least one parameter of the modulation unit (beam shaping optics 114 can be used to focus, combine, reflect, homogenize one or more energy beams, par. 40; energy patterning unit 116 receives the single beam and transfers a 2D pattern to the combined beam, par. 30).
Regarding claim 17, DeMuth discloses, wherein the at least one parameter of the modulation unit comprises a structural parameter of the modulation unit, wherein the structural parameter of the modulation unit comprises a lattice constant of the modulation unit (“lattice constant” is interpreted as any structural parameter which can be adjusted, see 112b rejection above; energy patterning unit 116 can include dynamic that are movable, par. 41). 
Regarding claim 18, DeMuth discloses the apparatus of claim 16, wherein the at least one combined beam property comprises an intensity of the combined energy beam (beam shaping optics 114 can adjust the intensity of one or more beams, par. 40).  
Regarding claim 19, DeMuth discloses the apparatus of claim 16, wherein the at least one combined beam property comprises an intensity distribution of the combined energy beam (energy patterning unit 116 receives the single beam and transfers a 2D pattern to the beam 
Regarding claim 20, DeMuth discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a geometrical parameter of the combined energy beam (beam shaping optics 114 can adjust the shape of one or more beams, par. 40; energy patterning unit can change the pattern of the combined beam, par. 30).
Regarding claim 21, DeMuth discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a position of the combined energy beam (image relay 120 can direct the pattern image onto different areas on the workspace, par. 30).  
Regarding claim 22, DeMuth discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a focal position of the combined energy beam (image relay 120 focuses the light pattern, par. 43).  
Regarding claim 23, DeMuth discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a polarization parameter of the combined energy beam (beam shaping optics 114 can rotate polarization of the light, par. 41).  
Regarding claim 24, DeMuth discloses the apparatus of claim 16, wherein the modulation unit is adapted to adjust the at least one combined beam property via adjusting at least one beam parameter of at least one of the at least two energy beams (beam shaping optics 114 can adjust the intensity of one or more beams, par. 40).  
Regarding claim 25, DeMuth discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property independent of a scan velocity (print bar 506 sweeps over the workpiece, where it is understood by the examiner that the speed the print bar sweeps over the workspace is independent to the patterning unit and beam shaping optics, par. 91).  
Regarding claim 26, DeMuth discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property dependent on a determined sensor parameter (sensors are used to control operations and allow various feedback control that improve quality, manufacturing throughput, and energy efficiency, par. 46; it is understood by the examiner that improving print quality is related to beam shape, focus, and intensity).  
Regarding claim 27, DeMuth discloses the apparatus of claim 26, wherein the at least one combined beam property comprises an intensity of the combined energy beam, an intensity distribution of the combined energy beam, and/or a geometrical parameter of the combined energy beam (beam shaping optics 114 can adjust the intensity, shape, and frequency of one or more beams, par. 40).  
Regarding claim 28, DeMuth discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property via control of at least one phase of an energy beam (beam shaping optics 114 can rotate polarization of the light, par. 41; where one of ordinary skill in the art would know that the method of rotating or adjusting polarization of light can involve phase shifting) to generate a defined phase relation between at least two of the at least two coherent energy beams.
Regarding claim 29, DeMuth discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property dependent on at least one structural property of an object and/or a support structure being additively manufactured (energy pattern can be determined by material properties, par. 100 and 101).
Regarding claim 30, DeMuth discloses the apparatus of claim 16, further comprising a focusing unit adapted to focus the combined energy beam (beam shaping optics 114 can focus the one or more beams, par. 40).  
Regarding claim 31, DeMuth discloses the apparatus of claim 30, wherein the modulation unit and the focusing unit are adapted to vary a size of an irradiation pattern at a constant focal position (patterning unit can adjust the light pattern size, claim 27, where the light can be focused unto a desired location with a fixed height, par. 30).  
Regarding claim 32, DeMuth discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property dependent on at least one process parameter (energy pattern can be determined by pixel dimensions, material properties, or tile priority, par. 100 and 101; where pixel dimensions or material properties can be considered a process parameter).  
Regarding claim 34, DeMuth discloses the apparatus of claim 32, further comprising a sensor adapted to determine the at least one process parameter, wherein the at least one process parameter comprises a sensor parameter (wide array of sensors help improve energy efficiency, par. 46, where in order to improve energy efficiency the system “recycles” energy by changing the light pattern, par. 98-101).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth as applied to claim 32 above, and further in view of Ludi et al. (US 20170113300 A1).
Regarding claim 33, DeMuth does not disclose the apparatus of claim 32, wherein the at least one process parameter comprises an absorption behavior of a build material and/or residues.  
Ludi discloses a laser cutting apparatus wherein the at least one process parameter comprises an absorption behavior of a build material and/or residues (cutting parameters are adjusted depending on the results of scanning procedures, par. 20, where the scanning procedure involves monitoring the slag residue, par. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeMuth to incorporate the teachings of Ludi and have procedures that monitor the slag residue. Doing so would have the benefit of rapid direct measurement of defects in the parts that are produced immediately after or intermittently during processing (par. 10, Ludi).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761